Title: To George Washington from Clement Biddle, 7 July 1788
From: Biddle, Clement
To: Washington, George



July 7. 1788.

By Capt. Ellwood I shipped the Hoe plows or Harrows from Mr Peters for which the Bill of Loading is enclosed the Certificate to save Duties was given to Capt. Ellwood—I have waited some Days in hopes of geting the Bill from Mr Peters which I several times requested him to send & that it should be immediately paid but I imagine he has not been lately in Town except when much engaged.
The Herrings appear to be very good but several Barrels which were opened appeared to want about ⅙ of being full & they must when sold be unpacked to answer our inspection Law but near or upwards of 1000 Barrels having Come to Market from the head of Elk they have sold as low as 15/ & I have put yours into a Store in hopes of a Better price a few weeks hence. I am &c.

Clement Biddle

